UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 5527 DREYFUS NEW JERSEY MUNICIPAL MONEY MARKET FUND, INC. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) John Pak Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 11/30 Date of reporting period: 5/31/13 FORM N-CSR Item 1. Reports to Stockholders. Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Contents THE FUND 2 A Letter from the President 3 Discussion of Fund Performance 6 Understanding Your Fund’s Expenses 6 Comparing Your Fund’s Expenses With Those of Other Funds 7 Statement of Investments 19 Statement of Assets and Liabilities 20 Statement of Operations 21 Statement of Changes in Net Assets 22 Financial Highlights 23 Notes to Financial Statements FOR MORE INFORMATION Back Cover Dreyfus New Jersey Municipal Money Market Fund, Inc. The Fund A LETTER FROM THE PRESIDENT Dear Shareholder: We are pleased to present this semiannual report for Dreyfus New Jersey Municipal Money Market Fund, Inc., covering the six-month period from December 1, 2012, through May 31, 2013. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. The U.S. economic recovery gained traction over the reporting period, but remained slower than historical norms. On one hand, the expansion has been fueled by gradually falling unemployment, recovering housing markets, rapid growth in domestic oil and gas production, and, perhaps most significant, the aggressively stimulative monetary policy of the Federal Reserve Board (the “Fed”). On the other hand, several factors have weighed on the nation’s economic growth rate, including relatively sluggish demand for exports to Europe and the emerging markets, higher tax rates for some Americans, and more restrictive fiscal policies stemming from sequestration. While yields of longer term bonds climbed in response to these developments, yields of money market instruments remained anchored by the Fed’s historically low target for the overnight federal funds rate. In our analysis, real GDP growth seems poised to accelerate modestly over the remainder of 2013. In fact, we expect the relatively mild economic expansion to remain intact domestically and globally over the next several years. The moderate pace of the recovery implies that the risks of consumer price inflation are limited, making it unlikely that the Fed will adopt expansion-threatening, restrictive policies anytime soon. As always, we encourage you to discuss our observations with your financial advisor. Thank you for your continued confidence and support. Sincerely, J. Charles Cardona President The Dreyfus Corporation June 17, 2013 2 DISCUSSION OF FUND PERFORMANCE For the period of December 1, 2012, through May 31, 2013, as provided by Joseph Irace, Senior Portfolio Manager Fund and Market Performance Overview For the six-month period ended May 31, 2013, Dreyfus New Jersey Municipal Money Market Fund’s shares produced annualized yields of 0.00%. Taking into account the effects of compounding, the fund’s shares produced annualized effective yields of 0.00%. 1 Yields of tax-exempt money market instruments stayed near historical lows throughout the reporting period, as short-term interest rates remained anchored by an overnight federal funds rate between 0% and 0.25% despite evidence of more robust economic growth. The Fund’s Investment Approach The fund’s objective is to seek as high a level of current income exempt from federal and New Jersey state income taxes as is consistent with the preservation of capital and the maintenance of liquidity.The fund also seeks to maintain a stable $1.00 share price. To pursue its goal, the fund normally invests substantially all of its assets in short-term, high-quality municipal obligations that provide income exempt from federal and New Jersey state personal income taxes.The fund also may invest in high-quality, short-term structured notes, which are derivative instruments whose value is tied to underlying municipal obligations. When pursuing the fund’s objective, we employ two primary strategies. First, we attempt to add value by constructing a portfolio of high-quality, tax-exempt money market municipal obligations that provide income exempt from federal and New Jersey state income taxes. Second, we actively manage the fund’s average maturity in anticipation of interest-rate trends and supply-and-demand changes in New Jersey’s short-term municipal marketplace. For example, if we expect an increase in short-term supply, we may reduce the weighted average maturity of the fund, which should better position the fund to purchase new securities with higher yields, if higher yields materialize.Yields tend to The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) rise when there is an increase in new-issue supply competing for investor interest. New securities generally are issued with maturities in the one-year range and tend to lengthen the fund’s weighted average maturity if purchased. If we anticipate limited new-issue supply, we may extend the fund’s average maturity to maintain then-current yields for as long as we think practical. At other times, we try to maintain an average maturity that reflects our view of short-term interest-rate trends and future supply-and-demand considerations. Gradual Economic Recovery Continues The reporting period saw a generally improving economic environment, as U.S. GDP growth increased from a 0.4% annualized rate during the fourth quarter of 2012 to 2.4% over the first quarter of 2013. In addition, the unemployment rate declined gradually, and housing markets exhibited long-awaited signs of recovery. Despite these positive developments, the Federal Reserve Board (the “Fed”) indicated that today’s historically low interest rates are unlikely to change until unemployment declines further. In this environment, individual investors have focused on higher yielding securities in the longer term municipal bond market. Demand for securities issued by municipalities also remained strong among nontraditional buyers, such as separately managed accounts and intermediate bond funds, due to attractive tax-exempt yields compared to taxable securities and narrow yield differences across the zero- to three-year maturity spectrum. Nonetheless, yields on high-quality, one-year municipal notes remained near historical lows over the reporting period, and increased investor demand for variable rate demand notes has kept yields of shorter term securities steady. The economic recovery in New Jersey has lagged most other states, and New Jersey continues to struggle with a heavy debt burden, unfunded pension liabilities, and structural budget deficits. Credit Selection Remains Paramount Due to narrow yield differences along the maturity spectrum, as well as ongoing regulatory uncertainty, most tax-exempt money market funds have maintained relatively short weighted average maturities compared to historical averages. However, unlike many other states, New Jersey has offered opportunities for higher yields from longer dated maturities, and we set the fund’s weighted average maturity in a range that was modestly longer than industry averages. 4 Moreover, well-researched credit selection has remained paramount. As we have for some time, we favored state general obligation bonds; essential service revenue bonds backed by revenues from water, sewer, and electric facilities; certain local credits with strong financial positions and stable tax bases; and health care and education issuers with stable credit characteristics.We generally continued to shy away from instruments issued by localities that depend heavily on state aid. Low Rates Likely to Persist We are cautiously optimistic regarding U.S. economic prospects.While the Fed has indicated that it may begin to taper off its ongoing, open-ended quantitative easing program later this year, it also has made clear that short-term interest rates are likely to remain low for some time to come. Consequently, we believe that the prudent course continues to be an emphasis on preservation of capital and liquidity. June 17, 2013 An investment in the fund is not insured or guaranteed by the FDIC or any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. Short-term municipal securities holdings involve credit and liquidity risks and risk of principal loss. 1 Annualized effective yield is based upon dividends declared daily and reinvested monthly. Past performance is no guarantee of future results.Yields fluctuate. Income may be subject to state and local taxes for non-New Jersey residents, and some income may be subject to the federal alternative minimum tax (AMT) for certain investors.Yields provided reflect the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an undertaking in effect that may be extended, terminated or modified at any time. Had these expenses not been absorbed, fund yields would have been lower. The Fund 5 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus New Jersey Municipal Money Market Fund, Inc. from December 1, 2012 to May 31, 2013. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended May 31, 2013 Expenses paid per $1,000 † $ 1.80 Ending value (after expenses) $ 1,000.00 COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended May 31, 2013 Expenses paid per $1,000 † $ 1.82 Ending value (after expenses) $ 1,023.14 † Expenses are equal to the fund’s annualized expense ratio of .36%, multiplied by the average account value over the period, multiplied by 182/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS May 31, 2013 (Unaudited) Short-Term Coupon Maturity Principal Investments—102.5% Rate (%) Date Amount ($) Value ($) New Jersey—97.2% Atlantic City Board of Education, GO Notes, Refunding (School Bonds) 5.00 7/15/13 100,000 100,516 Atlantic County, GO Notes (County Vocational School Bonds and General Bonds) 2.00 10/1/13 100,000 100,436 Black Horse Pike Regional School District Board of Education, GO Notes, Refunding 4.50 12/1/13 250,000 254,748 Branch Banking and Trust Co. Municipal Trust (Series 2044) (Port Authority-Port Newark, Marine Terminal Rent-Backed Revenue (Newark Redevelopment Projects)) (Liquidity Facility; Branch Banking and Trust Co. and LOC; Branch Banking and Trust Co.) 0.15 6/7/13 8,220,000 a,b,c 8,220,000 Branch Banking and Trust Co. Municipal Trust (Series 2056) (New Jersey Economic Development Authority, School Facilities Construction Revenue) (Liquidity Facility; Branch Banking and Trust Co. and LOC; Branch Banking and Trust Co.) 0.15 6/7/13 10,185,000 a,b,c 10,185,000 Brigantine, GO Notes (BAN, Special Emergency Notes and Tax Appeal Refunding Notes) 1.25 12/19/13 5,340,000 5,354,567 Brigantine, GO Notes (General Improvement Bonds and Water-Sewer Utility Bonds) 2.00 7/15/13 500,000 500,689 Camden County Improvement Authority, County Guaranteed LR, Refunding 4.00 9/1/13 100,000 100,852 Camden County Improvement Authority, County-Guaranteed Open Space Trust Fund Revenue, Refunding 2.00 6/1/13 500,000 500,035 The Fund 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) New Jersey (continued) Camden County Improvement Authority, Special Revenue (Congregation Beth El Project) (LOC; TD Bank) 0.17 6/7/13 1,500,000 a 1,500,000 Cape May County, GO Notes (General Improvement Bonds) 4.75 9/1/13 175,000 176,806 Cherry Hill Township Board of Education, GO Notes, Refunding (School Bonds) 5.00 2/15/14 150,000 154,574 Dennis Township Board of Education, GO Notes, Refunding (School Bonds) 3.00 4/1/14 100,000 101,903 Deutsche Bank Spears/Lifers Trust (Series DBE-511) (Newark Housing Authority, Marine Terminal Additional Rent-Backed Revenue, Refunding (City of Newark Redevelopment Projects)) (Liquidity Facility; Deutsche Bank AG and LOC; Deutsche Bank AG) 0.20 6/7/13 14,195,000 a,b,c 14,195,000 Deutsche Bank Spears/Lifers Trust (Series DBE-557) (Newark Housing Authority, Port Authority-Port Newark Marine Terminal Additional Rent-Backed Revenue (City of Newark Redevelopment Projects)) (Liquidity Facility; Deutsche Bank AG and LOC; Deutsche Bank AG) 0.22 6/7/13 5,625,000 a,b,c 5,625,000 East Orange, GO Notes (BAN, Special Emergency Notes and Tax Appeal Refunding Notes) 1.25 9/26/13 8,494,000 8,507,487 Eastern Camden County Regional School District Board of Education, GO Notes (School Bonds) 3.25 8/1/13 100,000 100,317 Evesham Township, GO Notes, Refunding (Golf Utility Project) 3.50 8/15/13 100,000 100,575 8 Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) New Jersey (continued) Fort Lee Borough, GO Notes, Refunding (General Improvement Bonds) 5.00 2/15/14 115,000 118,466 Franklin Lakes Borough Board of Education, GO Notes, Refunding (School Bonds) 3.00 8/1/13 100,000 100,385 Freehold Township, GO Notes (General Improvement Bonds, Open Space Bonds and Utility Bonds) 4.13 7/15/13 100,000 100,379 Gloucester Township Board of Education, GO Notes, Refunding (School Bonds) 2.00 8/1/13 160,000 160,346 Haddon Township, GO Notes 4.00 11/15/13 100,000 101,451 Hamilton Township Board of Education, GO Notes, Refunding (School District Bonds) 2.50 8/15/13 100,000 100,368 Irvington Township, GO Notes (BAN and Tax Appeal Refunding BAN) 2.00 6/21/13 2,651,800 2,652,777 Jersey City, GO Notes (General Improvement) 5.00 1/15/14 200,000 205,189 Kearny Board of Education, GO Notes, GAN 1.25 10/11/13 3,000,000 3,003,754 Little Egg Harbor Municipal Utilities Authority, Water and Sewer Revenue, Refunding 2.00 7/1/13 685,000 685,615 Little Egg Harbor Township, GO Notes, BAN 1.25 2/7/14 6,050,700 6,071,311 Lower Township Municipal Utilities Authority, Project Note 1.50 9/20/13 5,000,000 5,015,125 Millstone Township Board of Education, GO Notes (School District Bonds) 4.50 7/15/13 200,000 200,919 Montgomery Township, GO Notes (General Improvement Bonds and Sewer Utility Bonds) 2.00 9/1/13 150,000 150,499 The Fund 9 STATEMENT OF INVESTMENTS (Unaudited) (continued) Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) New Jersey (continued) Mount Laurel Township, GO Notes, Refunding 2.00 8/1/13 100,000 100,210 New Jersey Building Authority, State Building Revenue 5.25 12/15/13 400,000 409,814 New Jersey Economic Development Authority, Economic Growth Revenue (Greater Mercer County Composite Issue) (LOC; Wells Fargo Bank) 0.73 6/7/13 205,000 a,d 205,000 New Jersey Economic Development Authority, EDR (ARND, LLC Project) (LOC; PNC Bank NA) 0.18 6/7/13 775,000 a,d 775,000 New Jersey Economic Development Authority, EDR (Community Options, Inc. Project) (LOC; Wells Fargo Bank) 0.23 6/7/13 4,065,000 a 4,065,000 New Jersey Economic Development Authority, EDR (Diocese of Metuchen Project) (LOC; Bank of America) 0.18 6/7/13 11,000,000 a 11,000,000 New Jersey Economic Development Authority, EDR (Hathaway Associates, LLC Project) (LOC; Wells Fargo Bank) 0.28 6/7/13 1,430,000 a,d 1,430,000 New Jersey Economic Development Authority, EDR (Marco Holdings, LLC Project) (LOC; Wells Fargo Bank) 0.28 6/7/13 1,070,000 a,d 1,070,000 New Jersey Economic Development Authority, EDR (Maroukian Realty, LLC Project) (LOC; TD Bank) 0.22 6/7/13 920,000 a,d 920,000 New Jersey Economic Development Authority, EDR (Paddock Realty, LLC Project) (LOC; Wells Fargo Bank) 0.28 6/7/13 1,635,000 a,d 1,635,000 New Jersey Economic Development Authority, EDR (RCC Properties, LLC Project) (LOC; Wells Fargo Bank) 0.28 6/7/13 755,000 a 755,000 10 Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) New Jersey (continued) New Jersey Economic Development Authority, EDR (Stone Brothers Secaucus LLC Project) (LOC; TD Bank) 0.22 6/7/13 1,480,000 a,d 1,480,000 New Jersey Economic Development Authority, EDR (Superior Bakers, Inc./Ginsburg Bakery, Inc. Project) (LOC; PNC Bank NA) 0.19 6/7/13 1,335,000 a,d 1,335,000 New Jersey Economic Development Authority, EDR (The Challenge Printing Company, Inc. Project) (LOC; Wells Fargo Bank) 0.28 6/7/13 825,000 a 825,000 New Jersey Economic Development Authority, EDR (Volunteers of America Delaware Valley Property, Inc. Project) (LOC; TD Bank) 0.17 6/7/13 1,770,000 a 1,770,000 New Jersey Economic Development Authority, EDR, Refunding (Phoenix Realty Partners Project) (LOC: Wells Fargo Bank) 0.18 6/7/13 2,500,000 a,d 2,500,000 New Jersey Economic Development Authority, EDR, Refunding (RDR Investment Company LLC) (LOC; JPMorgan Chase Bank) 0.28 6/7/13 1,030,000 a,d 1,030,000 New Jersey Economic Development Authority, EDR, Refunding (Stolthaven Perth Amboy Inc. Project) (LOC; Citibank NA) 0.14 6/7/13 9,200,000 a,d 9,200,000 New Jersey Economic Development Authority, IDR (CST Products, LLC Project) (LOC; National Bank of Canada) 0.28 6/7/13 4,160,000 a,d 4,160,000 New Jersey Economic Development Authority, IDR (Penwell Holdings LLC Project) (LOC; TD Bank) 0.21 6/7/13 1,060,000 a,d 1,060,000 New Jersey Economic Development Authority, Natural Gas Revenue, Refunding (New Jersey Natural Gas Company Project) 0.09 6/3/13 24,400,000 a,d 24,400,000 The Fund 11 STATEMENT OF INVESTMENTS (Unaudited) (continued) Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) New Jersey (continued) New Jersey Economic Development Authority, Revenue (Cascade Corporation—Courthouse Convalescent and Rehabilitation Center and Eastern Shore Nursing and Rehabilitation Center Projects) (LOC; Bank of America) 0.18 6/7/13 5,525,000 a 5,525,000 New Jersey Economic Development Authority, Revenue (Cascade Corporation—Courthouse Convalescent and Rehabilitation Center and Eastern Shore Nursing and Rehabilitation Center Projects) (LOC; Bank of America) 0.18 6/7/13 4,210,000 a 4,210,000 New Jersey Economic Development Authority, Revenue (CPC Behavioral Healthcare Project) (LOC; Wells Fargo Bank) 0.23 6/7/13 1,995,000 a 1,995,000 New Jersey Economic Development Authority, Revenue (Developmental Disabilities Association of New Jersey Inc. Project) (LOC; Wells Fargo Bank) 0.23 6/7/13 1,595,000 a 1,595,000 New Jersey Economic Development Authority, Revenue (ESARC, Inc.) (Liquidity Facility; TD Bank) 0.21 6/7/13 2,115,000 a,d 2,115,000 New Jersey Economic Development Authority, Revenue (Falcon Safety Products, Inc. Project) (LOC; PNC Bank NA) 0.19 6/7/13 1,350,000 a,d 1,350,000 New Jersey Economic Development Authority, Revenue (Melrich Road Development Company, LLC Project) (LOC; Wells Fargo Bank) 0.28 6/7/13 1,920,000 a,d 1,920,000 New Jersey Economic Development Authority, Revenue (MZR Real Estate, L.P. Project) (LOC; Wells Fargo Bank) 0.28 6/7/13 2,845,000 a,d 2,845,000 New Jersey Economic Development Authority, Revenue (Parke Place Associates, LLC Project) (LOC; TD Bank) 0.22 6/7/13 5,310,000 a 5,310,000 12 Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) New Jersey (continued) New Jersey Economic Development Authority, Revenue (Richmond Industries, Inc. and Richmond Realty, LLC Projects) (LOC; TD Bank) 0.22 6/7/13 320,000 a,d 320,000 New Jersey Economic Development Authority, Revenue (Somerset Hills YMCA Project) (LOC; TD Bank) 0.17 6/7/13 2,620,000 a 2,620,000 New Jersey Economic Development Authority, Revenue (Visiting Nurse Association Home Care, Inc. Project) (LOC; Wells Fargo Bank) 0.18 6/7/13 3,685,000 a 3,685,000 New Jersey Economic Development Authority, Revenue (Young Men’s Christian Association of Metuchen Project) (LOC; Wells Fargo Bank) 0.23 6/7/13 915,000 a 915,000 New Jersey Economic Development Authority, Revenue, Refunding (Station Plaza Park and Ride, L.P. Project) (LOC; Wells Fargo Bank) 0.28 6/1/13 825,000 a,d 825,000 New Jersey Economic Development Authority, School Facilities Construction Revenue 5.00 12/15/13 425,000 434,814 New Jersey Economic Development Authority, State Lease Revenue (Liberty State Park Project) 5.00 3/1/14 110,000 113,528 New Jersey Economic Development Authority, Thermal Energy Facilities Revenue (Marina Energy LLC Project) (LOC; JPMorgan Chase Bank) 0.15 6/7/13 10,000,000 a 10,000,000 New Jersey Economic Development Authority, Thermal Energy Facilities Revenue (Marina Energy LLC Project) (LOC; JPMorgan Chase Bank) 0.15 6/7/13 5,470,000 a,d 5,470,000 New Jersey Economic Development Authority, Transporation Project Sublease Revenue, Refunding (New Jersey Transit Corporation Light Rail Transit System Project) 5.00 5/1/14 130,000 135,101 The Fund 13 STATEMENT OF INVESTMENTS (Unaudited) (continued) Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) New Jersey (continued) New Jersey Educational Facilities Authority, Revenue, Refunding (The College of Saint Elizabeth Issue) (LOC; RBS Citizens NA) 0.20 6/7/13 21,790,000 a 21,790,000 New Jersey Environmental Infrastructure Trust, Environmental Infrastructure Bonds 2.00 9/1/13 730,000 732,351 New Jersey Health Care Facilities Financing Authority, Revenue (The Matheny School and Hospital, Inc.) (LOC; Bank of America) 0.23 6/7/13 2,200,000 a 2,200,000 New Jersey Housing and Mortgage Finance Agency, Single Family Home Mortgage Revenue 1.25 10/1/13 100,000 100,166 New Jersey Transportation Trust Fund Authority, Transportation System Revenue 5.25 12/15/13 215,000 220,287 North Brunswick Township Board of Education, GO Notes, Refunding (School Bonds) 3.00 7/15/13 150,000 150,418 Northfield Board of Education, GO Notes, Refunding (School Bonds) 5.00 9/1/13 225,000 227,469 Ocean County, GO Notes (General Improvement Bonds) 4.25 8/1/13 100,000 100,594 Ocean County, GO Notes, Refunding (General Improvement Bonds) 3.00 8/1/13 225,000 225,866 Ocean Township Board of Education, GO Notes (School Bonds) 3.88 1/15/14 200,000 203,720 Old Bridge Township, GO Notes, Refunding 1.50 7/1/13 410,000 410,268 Orange Township, GO Notes, Refunding 4.00 12/1/13 300,000 304,992 Passaic County, GO Notes, Refunding 1.25 8/1/13 170,000 170,151 Paterson, GO Notes, BAN (General Improvement and Tax Appeal) 1.50 6/6/13 6,929,000 6,929,234 14 Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) New Jersey (continued) Paterson, GO Notes, Refunding, BAN (Tax Appeal) 1.50 6/4/14 5,990,000 6,019,651 Port Authority of New York and New Jersey (Consolidated Bonds, 152nd Series) (JPMorgan Chase Bank PUTTERS, Series 2945) (Liquidity Facility; JPMorgan Chase Bank) 0.17 6/7/13 1,660,000 a,b,c 1,660,000 Port Authority of New York and New Jersey, Equipment Notes 0.17 6/7/13 5,800,000 a 5,800,000 Port Authority of New York and New Jersey, Equipment Notes 0.25 6/7/13 1,615,000 a 1,615,000 Rahway Parking Authority, City Guaranteed Parking Revenue, Refunding 1.50 11/15/13 100,000 100,284 River Edge Borough Board of Education, GO Notes (School Bonds) 4.13 10/15/13 175,000 177,218 River Vale Township, GO Notes, BAN 1.25 8/15/13 100,000 100,142 Sea Isle City, GO Notes (General Improvement Bonds and Water/Sewer Utility Bonds) 3.00 11/15/13 200,000 202,117 South Brunswick Township, GO Notes (General Improvement Bonds, Open Space Bonds and Water-Sewer Utility Bonds) 3.00 11/15/13 385,000 389,043 Swedesboro-Woolwich Consolidated School District Board of Education, GO Notes, Refunding (School Bonds) 1.50 1/15/14 140,000 140,700 Union County Improvement Authority, Revenue, Refunding (Correctional Facility Project) 2.00 6/15/13 335,000 335,174 West New York, GO Notes 2.00 5/15/14 165,000 167,048 Woodbridge Township Board of Education, GO Notes (School Bonds) 2.00 7/15/13 630,000 630,994 The Fund 15 STATEMENT OF INVESTMENTS (Unaudited) (continued) Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) U.S. Related—5.3% Puerto Rico Industrial, Tourist, Educational, Medical and Environmental Control Facilities Financing Authority, Environmental Control Facilities Revenue (Bristol-Myers Squibb Company Project) 0.22 6/7/13 13,400,000 a 13,400,000 Total Investments (cost $260,456,443) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Variable rate demand note—rate shown is the interest rate in effect at May 31, 2013. Maturity date represents the next demand date, or the ultimate maturity date if earlier. b Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers.At May 31, 2013, these securities amounted to $39,885,000 or 15.7% of net assets. c The fund does not directly own the municipal security indicated; the fund owns an interest in a special purpose entity that, in turn, owns the underlying municipal security.The special purpose entity permits the fund to own interests in underlying assets, but in a manner structured to provide certain advantages not inherent in the underlying bonds (e.g., enhanced liquidity, yields linked to short-term rates). d At May 31, 2013, the fund had $66,045,000 or 26.0% of net assets invested in securities whose payment of principal and interest is dependent upon revenues generated from industrial revenue. 16 Summary of Abbreviations ABAG Association of Bay Area ACA American Capital Access Governments AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond ARRN Adjustable Rate Assurance Corporation Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper DRIVERS Derivative Inverse Tax-Exempt Receipts EDR Economic Development EIR Environmental Improvement Revenue Revenue FGIC Financial Guaranty FHA Federal Housing Insurance Company Administration FHLB Federal Home FHLMC Federal Home Loan Mortgage Loan Bank Corporation FNMA Federal National GAN Grant Anticipation Notes Mortgage Association GIC Guaranteed Investment GNMA Government National Mortgage Contract Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development LIFERS Long Inverse Floating Revenue Exempt Receipts LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MERLOTS Municipal Exempt Receipts Liquidity Option Tender MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes P-FLOATS Puttable Floating Option PUTTERS Puttable Tax-Exempt Receipts Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants ROCS Reset Options Certificates RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SPEARS Short Puttable Exempt SWDR Solid Waste Disposal Revenue Adjustable Receipts TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance The Fund 17 STATEMENT OF INVESTMENTS (Unaudited) (continued) Summary of Combined Ratings (Unaudited) Fitch or Moody’s or Standard & Poor’s Value (%) † F1 +,F1 VMIG1,MIG1,P1 SP1+,SP1,A1+,A1 56.7 F2 VMIG2, MIG2, P2 SP2, A2 14.6 AAA,AA,A e Aaa,Aa,A e AAA,AA,A e 4.9 Not Rated f Not Rated f Not Rated f 23.8 † Based on total investments. e Notes which are not F, MIG and SP rated are represented by bond ratings of the issuers. f Securities which, while not rated by Fitch, Moody’s and Standard & Poor’s, have been determined by the Manager to be of comparable quality to those rated securities in which the fund may invest. See notes to financial statements. 18 STATEMENT OF ASSETS AND LIABILITIES May 31, 2013 (Unaudited) Cost Value Assets ($): Investments in securities—See Statement of Investments 260,456,443 260,456,443 Interest receivable 522,658 Prepaid expenses 13,475 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 2(b) 72,487 Cash overdraft due to Custodian 625,802 Payable for investment securities purchased 6,019,651 Payable for shares of Common Stock redeemed 16,402 Accrued expenses 43,953 Net Assets ($) Composition of Net Assets ($): Paid-in capital 254,213,419 Accumulated net realized gain (loss) on investments 862 Net Assets ($) Shares Outstanding (2 billion shares of $.001 par value Common Stock authorized) 254,310,086 Net Asset Value, offering and redemption price per share ($) See notes to financial statements. The Fund 19 STATEMENT OF OPERATIONS Six Months Ended May 31, 2013 (Unaudited) Investment Income ($): Interest Income Expenses: Management fee—Note 2(a) 622,817 Shareholder servicing costs—Note 2(b) 82,207 Professional fees 36,928 Custodian fees—Note 2(b) 13,945 Prospectus and shareholders’ reports 12,224 Directors’ fees and expenses—Note 2(c) 9,349 Registration fees 8,043 Miscellaneous 15,291 Total Expenses Less—reduction in expenses due to undertaking—Note 2(a) (358,383 ) Less—reduction in fees due to earnings credits—Note 2(b) (143 ) Net Expenses Investment Income—Net 21 Net Realized Gain (Loss) on Investments—Note 1(b) ($) Net Increase in Net Assets Resulting from Operations See notes to financial statements. 20 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended May 31, 2013 Year Ended (Unaudited) November 30, 2012 Operations ($): Investment income—net 21 44 Net realized gain (loss) on investments 226 719 Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment income—net ) ) Capital Stock Transactions ($1.00 per share): Net proceeds from shares sold 245,886,874 494,207,553 Dividends reinvested 21 6,226 Cost of shares redeemed (250,906,442 ) (512,279,033 ) Increase (Decrease) in Net Assets from Capital Stock Transactions ) ) Total Increase (Decrease) in Net Assets ) ) Net Assets ($): Beginning of Period 259,233,602 277,305,366 End of Period See notes to financial statements. The Fund 21 FINANCIAL HIGHLIGHTS The following table describes the performance for the fiscal periods indicated. Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the fund’s financial statements. Six Months Ended May 31, 2013 Year Ended November 30, (Unaudited) 2012 2011 2010 2009 2008 Per Share Data ($): Net asset value, beginning of period 1.00 1.00 1.00 1.00 1.00 1.00 Investment Operations: Investment income—net .000 a .000 a .000 a .000 a .003 .021 Distributions: Dividends from investment income—net (.000 ) a (.000) a (.000) a (.000 ) a (.003 ) (.021 ) Net asset value, end of period 1.00 1.00 1.00 1.00 1.00 1.00 Total Return (%) .00 b,c .00 b .00 b .00 b .27 2.13 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .64 c .65 .66 .64 .64 .60 Ratio of net expenses to average net assets .36 c .35 .43 .49 .60 .59 Ratio of net investment income to average net assets .00 b,c .00 b .00 b .00 b .27 2.05 Net Assets, end of period ($ x 1,000) 254,214 259,234 277,305 316,484 434,393 497,086 a Amount represents less than $.001 per share. b Amount represents less than .01%. c Annualized. See notes to financial statements. 22 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1—Significant Accounting Policies: Dreyfus New Jersey Municipal Money Market Fund, Inc. (the “fund”) is registered under the Investment Company Act of 1940, as amended (the “Act”), as a non-diversified open-end management investment company.The fund’s investment objective is to seek as high a level of current income exempt from federal and New Jersey state income taxes as is consistent with the preservation of capital and the maintenance of liquidity. The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of the Manager, is the distributor of the fund’s shares, which are sold to the public without a sales charge. It is the fund’s policy to maintain a continuous net asset value per share of $1.00; the fund has adopted certain investment, portfolio valuation and dividend and distribution policies to enable it to do so.There is no assurance, however, that the fund will be able to maintain a stable net asset value per share of $1.00. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. The fund enters into contracts that contain a variety of indemnifications. The fund’s maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. The Fund 23 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) (a) Portfolio valuation: Investments in securities are valued at amortized cost in accordance with Rule 2a-7 under the Act. If amortized cost is determined not to approximate market value, the fair value of the portfolio securities will be determined by procedures established by and under the general supervision of the fund’s Board of Directors (the “Board”). The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Act. Generally, amortized cost 24 approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected within Level 2 of the fair value hierarchy. The following is a summary of the inputs used as of May 31, 2013 in valuing the fund's investments: Short-Term Valuation Inputs Investments ($) † Level 1—Unadjusted Quoted Prices — Level 2—Other Significant Observable Inputs 260,456,443 Level 3—Significant Unobservable Inputs — Total † See Statement of Investments for additional detailed categorizations. At May 31, 2013, there were no transfers between Level 1 and Level 2 of the fair value hierarchy. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Interest income, adjusted for accretion of discount and amortization of premium on investments, is earned from settlement date and is recognized on the accrual basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Cost of investments represents amortized cost. The fund follows an investment policy of investing primarily in municipal obligations of one state. Economic changes affecting the state and certain of its public bodies and municipalities may affect the ability of issuers within the state to pay interest on, or repay principal of, municipal obligations held by the fund. (c) Dividends to shareholders: It is policy of the fund to declare dividends daily from investment income-net. Such dividends are paid monthly. Dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. The Fund 25 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) (d) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, which can distribute tax-exempt dividends, by complying with the applicable provisions of the Code, and to make distributions of income and net realized capital gain sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended May 31, 2013, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each tax year in the three-year period ended November 30, 2012 remains subject to examination by the Internal Revenue Service and state taxing authorities. The tax character of distributions paid to shareholders during the fiscal year ended November 30, 2012 was as follows: tax-exempt income $44, ordinary income $407 and long-term capital gains $6,822. The tax character of current year distributions will be determined at the end of the current fiscal year. At May 31, 2013, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). NOTE 2—Management Fee and Other Transactions With Affiliates: (a) Pursuant to a management agreement with the Manager, the management fee is computed at the annual rate of .50% of the value of the fund’s average daily net assets and is payable monthly. The Manager has undertaken to waive receipt of the management fee and/or reimburse operating expenses in order to facilitate a daily yield at or above a certain level which may change from time to time.This 26 undertaking is voluntary and not contractual, and may be terminated at any time.The reduction in expenses, pursuant to the undertaking, amounted to $358,383 during the period ended May 31, 2013. (b) Under the Shareholder Services Plan, the fund reimburses the Distributor an amount not to exceed an annual rate of .25% of the value of the fund’s average daily net assets for certain allocated expenses of providing personal services and/or maintaining shareholder accounts.The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts. During the period ended May 31, 2013, the fund was charged $55,857 pursuant to the Shareholder Services Plan. The fund has arrangements with the transfer agent and the custodian whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset transfer agency and custody fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of the Manager, under a transfer agency agreement for providing transfer agency services for the fund and cash management services related to fund subscriptions and redemptions. During the period ended May 31, 2013, the fund was charged $24,783 for transfer agency services and $847 for cash management services. Cash management fees were partially offset by earnings credits of $142.These fees are included in Shareholder servicing costs in the Statement of Operations. The fund compensates The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, under a custody agreement for providing custodial services for the fund. During the period ended May 31, 2013, the fund was charged $13,945 pursuant to the custody agreement. The Fund 27 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The fund compensates The Bank of New York Mellon under a cash management agreement for performing certain cash management services related to fund subscriptions and redemptions.The Bank of New York Mellon also provides shareholder redemption draft processing services. During the period ended May 31, 2013, the fund was charged $550 pursuant to the cash management agreement, which is included in Shareholder servicing costs in the Statement of Operations. These fees were partially offset by earnings credits of $1. During the period ended May 31, 2013, the fund was charged $4,558 for services performed by the Chief Compliance Officer and his staff. The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: management fees $105,984, Shareholder Services Plan fees $9,000, custodian fees $6,405, Chief Compliance Officer fees $3,830 and transfer agency fees $8,637, which are offset against an expense reimbursement currently in effect in the amount of $61,369. (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 3—Securities Transactions: The fund is permitted to purchase or sell securities from or to certain affiliated funds under specified conditions outlined in procedures adopted by the Board.The procedures have been designed to ensure that any purchase or sale of securities by the fund from or to another fund or portfolio that are, or could be, considered an affiliate by virtue of having a common investment adviser (or affiliated investment adviser), common Directors and/or common officers, complies with Rule 17a-7 under the Act. During the period ended May 31, 2013, the fund engaged in purchases and sales of securities pursuant to Rule 17a-7 under the Act amounting to $165,525,000 and $137,395,000, respectively. 28 Item 2. Code of Ethics. Not applicable. Item 3. Audit Committee Financial Expert. Not applicable. Item 4. Principal Accountant Fees and Services. Not applicable. Item 5. Audit Committee of Listed Registrants. Not applicable. Item 6. Investments. (a) Not applicable. Item 7. Disclosure of Proxy Voting Policies and Procedures for Closed-End Management Investment Companies. Not applicable. Item 8. Portfolio Managers of Closed-End Management Investment Companies. Not applicable. Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers. Not applicable. [CLOSED END FUNDS ONLY] Item 10. Submission of Matters to a Vote of Security Holders. There have been no material changes to the procedures applicable to Item 10. Item 11. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-CSR is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-CSR is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the second fiscal quarter of the period covered by this report that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 12. Exhibits. (a)(1) Not applicable. (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (a)(3) Not applicable. (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. DREYFUS NEW JERSEY MUNICIPAL MONEY MARKET FUND, INC. By: Bradley J. Skapyak Bradley J. Skapyak, President Date: July 24, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: Bradley J. Skapyak Bradley J. Skapyak, President Date: July 24, 2013 By: /s/ James Windels James Windels, Treasurer Date: July 24, 2013 EXHIBIT INDEX (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT) (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. (EX-99.906CERT)
